DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
Claims 1, 5, 24, and 28-31 are pending for examination in response to the Amendment of 09/26/2022.
Claim Rejections - 35 USC § 112
The rejection of claims 10, 13, 15-16, and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims and response filed 09/26/2022.  
The rejection of claims 1-2, 4-7, 9-11, 13-16, 24-26, and 28-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in response to Applicant’s amendment to the claims to remove the phrase “an antibody that specifically binds and activates NMUR1 or an antigen binding fragment thereof.”


Claim Rejections - 35 USC § 102
The rejection of claim(s) under 35 U.S.C. 102(a)(2) as being anticipated by Marsh et al. (WO2010053830A1(#1)), is withdrawn in response to Applicant’s amendment to the claims.
Regarding claims 10-11, 13, and 15-16, Marsh et al. further teaches that administration of agonist of NMUR1 is known to be useful for the treatment of metabolic disorders such as obesity. (See page 2, 3rd ¶).  
The rejection of claim(s) 1-2, 6-7, 10, 13, and 16 under 35 U.S.C. 102(a)(2) as being anticipated by Marsh et al. (Marsh2; US20110301079A1), is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections - 35 USC § 103
The rejection of claim(s) 24 and 28-31 under 35 U.S.C. 103 as being unpatentable over Brestoff et al. in view of Marsh et al. (#2; US20110301079A1) is withdrawn in response to Applicant’s amendment and arguments filed 09/26/2022.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inducing an immediate innate type 2 immune response in mice in response to worm infection in vivo by administration of NMU23, does not reasonably provide enablement for treatment of all diseases “associated with Group 2 innate lymphoid cell (ILC2s)” by the administration of all other NMUR1 agonists recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the full scope of the claimed the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." 
These factors include, but are not limited to:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 

The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.  
The nature of the invention is complex and unpredictable, involving the effects of biological molecules on diseased physiological systems.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
Specifically, claims 24 and 28-31 are directed to a method of treating a disease “associated with Group 2 innate lymphoid cell (ILC2s)” comprising administering to a subject in need of such treatment a composition comprising activated ICL2s and an agonist of NMUR1.  The claims are very broad in several respects.  First, the patient population is merely recited as needing such treatment.   However, there is no definitive means to determine that the patient is in need.  Secondly, the subject is not absolutely required to have any disease.  Insofar as every subject needs prophylaxis against any disease state, the patient population is completely unlimited.  Second, the administered agents “activated ILC2s” and an agonist of NMUR1, wherein the agonist is NMU8, NMU precursor protein, NMU23, and NMU25, the specification only provides examples using NMU23.  
  While the subject matter encompassed by the claims is very broad, the specific guidance and working examples are extremely limited as it pertains to the claimed subject matter.  Administration of NMU23 is the only NMUR1 agonist used in the disclosed methods.  However, the claims clearly encompass the use of NMU precursor protein, NMU8, NMU25 and NMU23.  There is no evidence presented that would suggest that all of these compounds could be interchanged, with the production of the same identical therapeutic benefit as demonstrated with NMU23, specifically wherein NMU23 is used to increase immediate mucosal protection against worm infection.  Moreover, with regard to the treatment of any disease associated with Group 2 innate lymphoid cells, Applicants have not provided any evidence that the full scope of the NMUR1 agonists recited in the claims could be used to produce a therapeutic benefit against conditions including tissue repair, would healing, or obesity.  No supporting evidence or scientific rationale is provided to support the assertions.  There are no working examples provided that are relevant to the administration of all forms of NMUR1 agonist to treat all diseases associated with group 2 innate lymphoid cells.  The bulk of the specification addresses lung inflammation.  Evidence is presented that administration of  NMUR1 agonist greatly amplifies allergic lung inflammation.  However, since allergic lung inflammation is not a desired state in a healthy subject, this cannot be construed as supporting a therapeutic treatment as claimed.
The state of the art provides conflicting suggestions regarding the administration of NMUR1 agonists as a therapeutic.  For example, Regarding NMUR1 agonists, Kim et al. (US 2017/0218064 A1; effectively filed 29 January 2016) suggest that administering an antagonist of NMU or NMUR is effective to treat cancer (paragraph [0170]).  Belobrajdic et al. (2000, Nutr. Cancer 36(2):17-23) show that administration of NMU induces mammary cancer in rats (see abstract).  Accordingly, the state of the art mostly contradicts the assertions made in the specification that administration of all NMUR1 agonists recited in the claims are effective to treat disease.
Due to the large quantity of experimentation necessary to determine how to administer an NMUR1 agonist to treat the full scope of diseases associated with group 2 innate lymphoid cells, the lack of direction/guidance presented in the specification regarding the same, the limited number of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of complex biological molecules on diseased physiological systems, and the breadth of the claims which fail to recite limitations regarding the patient population and the multiples structures of the administered agents, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 24, and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “increasing activity...of Group 2 innate lymphoid cells..” the metes and bounds of this phrase is indefinite because the scope of the term “activity” as used in this context is unclear.  It is unclear if there is a certain level of cytokine expression necessary to conclude that the cells are “active,” such that an increase in this expression suggests that the activity of the cells is increased.  Claim 5 is rejected as being dependent upon claim 1.  Moreover, with respect to the method of claims 24, and 28-31, Applicants have not provided any required characteristics or metric that is measured such that a person of ordinary skill in the art would conclude that the cells are “activated.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699